Citation Nr: 0016005	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  99-00 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation greater than 30 percent for 
tension headaches.  

2.  Entitlement to service connection for vasomotor rhinitis.

3.  Entitlement to service connection for left wrist 
disorders, to include a ganglion cyst and tendonitis.  

4.  Entitlement to service connection for a disorder 
characterized as cervical spine pain.  

5.  Entitlement to service connection for a right knee 
disorder.  

6.  Entitlement to service connection for a left knee 
disorder.  

7.  Entitlement to service connection for a disorder 
characterized as possible functional bowel syndrome.  

8.  Entitlement to service connection for a bilateral hearing 
loss disability.  

9.  Entitlement to service connection for a disorder 
characterized as ulcers.  

10.  Entitlement to service connection for a disorder 
characterized as a gynecological disorder.  

11.  Entitlement to service connection for myopic 
astigmatism.  

12.  Entitlement to service connection for a dental 
condition.  

13.  Entitlement to service connection for a disorder 
characterized as "low sugar".

14.  Entitlement to service connection for bronchitis. 

15.  Entitlement to service connection for edema of both 
legs.  

16.  Entitlement to service connection for a disorder 
characterized as sexual trauma.  

17.  Entitlement to service connection for depression.

18.  Entitlement to service connection for arthritis.  

19.  Entitlement to service connection for a right kidney 
condition.  

20.  Entitlement to service connection for a disorder 
characterized as low back pain.  


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran had active duty from December 1978 to August 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, denied the 
benefits sought on appeal.

We note that the veteran has submitted additional evidence 
that was received at the Board in January 2000.  However, it 
does not appear, from our review of the veteran's claims 
file, that a waiver of regional office jurisdiction has been 
submitted with this evidence.  Thus, this case is remanded to 
the RO for consideration of this evidence.  



REMAND

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should review the additional 
evidence submitted by the veteran in 
January 2000.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




